ON APPLICATION FOR REHEARING
No. 3488. Decided January 16, 1943.
BY THE COURT:
Appellee asks for a rehearing in this cause for reasons set out in his application, chief of which are that this court has reversed a final judgment of the Probate Court made after hearing the evidence as to the rendition of the services and the value thereof and this court did not have before it any bill of exceptions showing the facts; that while the amount involved is of no importance, the principle is of great importance, in that if the decision of the court is allowed to stand grave consequences may follow.
We have given considerable time to the hearing of counsel upon this particular matter, which, as counsel says, “is of no importance” involving as it does only $50.00.
We recognize the fact that our decision in this case may have some influence as to future determinations made on the same question, but we are not responsible for anything that may flow from a decision which we deem to be correct.
We find nothing new stated in appellant’s application. Enough appeared in the pleadings to enable the court to determine the matter without a bill of exceptions.
Application for rehearing denied.
GEIGER, P. J., BARNES and HORNBECK, JJ., concur.